Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The detail description section and all figures in this application fail to disclose a close coupled heat exchanger.  The background of the invention section mentions vaguely about said close coupled heat exchanger.  It’s unclear how said close coupled heat exchanger is connected with other claimed elements in all figures 1-5 of this application.  Since said “close coupled heat exchanger” is an essential claimed element that is cited in all independent claims, the disclosure must show how that close coupled heat exchanger is connected with other elements. Even though Applicant incorporated by reference prior application 15/166,109 that discloses a close coupled heat exchanger, said heat exchanger is not used in the same systems as disclosed in this application.  Note no new matter is allowed after the filing date.  Thus, a continuation-in-part (CIP) application is needed if the application is amended to show the specific connections and functions of the close coupled heat exchanger.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2016/0348895 (Juranitch).
Regarding independent claim 1, Juranitch discloses a system for generating steam, comprising: a direct steam generator 245 configured to generate saturated steam and combustion exhaust constituents; a close coupled heat exchanger 238 fluidly coupled to the direct steam generator, the close coupled heat exchanger 238 configured to route the saturated or superheated steam and combustion exhaust constituents through an exhaust constituent removal system; and an energy recovery system 229 that reclaims the energy from the exhaust constituents (note figure 5).
Regarding claims 7, Juranitch teaches of wherein an oxidant for the direct steam generator is pure air (Para. [0039]).
Regarding claim 8, Juranitch teaches the system wherein an oxidant for the direct steam generator is oxygen enriched air that is enriched up to 100% with oxygen (Para. [0039]).
Regarding claim 9, expander 229 of figure 5 is similar to expander 29 of figure 1 that is connected to a generator and to main utility buss.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 9, and 24 are rejected under 35 USC 103(a) as being unpatentable over US 2007/0202452 A1 to Rao (hereinafter referred to as Rao) in view of US 2016/0348895 (Juranitch).
Regarding Claim 1, Rao teaches a system (as shown in Fig. 6) for generating steam (Abstract), comprising: a direct steam generator (50; Para. [0047]; Fig. 6) configured to generate saturated steam and combustion exhaust constituents (C02; Para. [0036]; and constituents in the stream sludge removed by the unnumbered Separator on left as shown in Fig. 6 as well as N2 separated out with the C02 by the unnumbered Separator on right as shown in Fig. 6); an exhaust constituent removal system (unnumbered Separators as shown in Fig. 6); and an energy recovery system (Turbine 51, Air Compressor 52, unnumbered Fuel compressor and unnumbered Compressor for compressing C02 and N2 as shown in Fig. 6) that reclaims the energy from the exhaust constituents (Para. [0050]).
Rao fails to teach of a close coupled heat exchanger fluidly coupled to the direct steam generator, the close coupled heat exchanger configured to route the steam and combustion exhaust constituents through the exhaust constituent removal system.
Juranitch teaches of a close coupled heat exchanger (238; Fig. 5) fluidly coupled to a direct steam generator (245; Fig. 5), the close coupled heat exchanger configured 
It would have been obvious to one of ordinary skill in the art at the time of the invention to couple between the direct steam generator and one or both Separators of Rao a close coupled heat exchanger as taught by Juranitch in order to recover some of the heat of the steam.

Regarding Claim 7, the modified Rao teaches the system in claim 1, and Rao teaches of wherein an oxidant for the direct steam generator is pure air (Paras. [0040]-[0041]).

Regarding Claim 8, the modified Rao teaches the system in claim 1, and Rao teaches of wherein an oxidant for the direct steam generator is oxygen enriched air that is enriched up to 100% with oxygen (Para. [0033]).
Regarding claim 9, Juranitch teaches the expander 29 with generator 31 connected to the main utility buss in figure 1.  It would have been obvious to modify Rao to have the turbine driving generator and connect with utility buss as taught by Juranitch for the purpose of being able to use the electricity from utility buss for other elements later.

Regarding Claim 24, the modified Rao teaches the system in claim 1, and Rao teaches of wherein the energy recovery system includes an exhaust constituent .

Claim 4 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Rao as modified by Juranitch as applied to claim 1 above, and further in view of JP 2002-079017 (Ishikawajima Harima).  Rao as modified by Juranitch teaches all the claimed subject matter as set forth above in the rejection of claim 1, and further teaches a large scale direct steam generator (50; Para. [0047]; Fig. 6) configured with an annular combustor (Paras. [0040]-[0041]; Figs. 3a and 3b) of 200 MM Btu/Hr (para [0042]) and hydrocyclones (Para. [0036]; Fig. 2) to generate saturated or superheated steam and combustion exhaust constituents (C02; Para. [0036]; and constituents in the stream sludge removed by the unnumbered Separator on left as shown in Fig. 6 as well as N2 separated out with the C02 by the unnumbered Separator on right as shown in Fig. 6); an exhaust constituent removal system (unnumbered Separators as shown in Fig. 6).  Rao fails to teach of the large scale direct steam generator configured with an annular combustor larger than 200 MM Btu/Hr and counter rotating hydrocyclones; and
a close coupled heat exchanger fluidly coupled to the direct steam generator, the close coupled heat exchanger configured to route the steam and combustion exhaust constituents through the exhaust constituent removal system. It would have been obvious and as a matter of routine optimization (note MPEP 2144.05) to one of ordinary skill in the art at the time the invention was made to configured the annular combustor of Rao to be larger than 200 MM Btu/Hr, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only .
Claim 6 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Rao as modified by Juranitch and Ishikawajima Harima as applied to claim 4 above, and further in view of US 4194966 (Edison).  Rao as modified by Juranitch and Ishikawajima Harima teaches all the claimed subject matter as set forth above in the rejection of claim 4 above, but does not teach an asymmetric nozzle.  Edison teaches a system (as shown in Fig. 1) for generating vapor (Pg. 4, Lines 35-39) and teaches of an asymmetric nozzle (baffles 19, 21 and 22; Figs. 1 and 3-6) and further teaches that the asymmetric nozzles control the flow as needed (Col. 4, Lines 49-66).  It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the nozzle of Rao to be an asymmetric nozzle as taught by Edison in order to control the flow as needed.

Claims 10-12, 19-23 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Rao as modified by Juranitch as applied to claim 1 above, and further in view of US 2007/0280400 (Keller).  Rao as modified by Juranitch teaches all the claimed subject matter as set forth above in the rejection of claim 1, but Rao fails to teach more than 1 expansion stage, more than 1 compression stage, motor/generator with gears.  Keller teaches that it’s well known in a steam turbine power plant to have .


Claim 13 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Rao as modified by Juranitch and Keller as applied to claim 12 above, and further in view of US 2014/0230401 (Dunn).  Rao as modified by Juranitch and Keller teaches all the claimed subject matter as set forth above in the rejection of claim 1, but Rao fails to teach mole sieve is used for separating CO2.  Dunn teaches that it’s well known to use mole sieve to separate CO2 (paragraph 53) for greater absorption capability under high pressure.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use mole sieve in Rao as taught by Dunn for the purpose of separating CO2 more effectively because of mole sieve’s great absorption capability under high pressure.


Claim 14 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Rao as modified by Juranitch as applied to claim 1 above, and further in view of US 2010/0251887 (Jain).  Rao as modified by Juranitch teaches all the claimed subject .


Claims 15-18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Rao as modified by Juranitch and Jain as applied to claim 14 above, and further in view of US 2015/0369025 (Latimer).  Rao as modified by Juranitch and Jain teaches all the claimed subject matter as set forth above in the rejection of claim 14, but Rao fails to teach the separated exhaust constituents including CO2, O2, N2, are used for oil well injection as a con-condensable gas.  Latimer teaches that it’s well known to use (abstract, paragraphs 17, 19, 21, 24) the separated exhaust constituents including CO2, O2, N2, are used for oil well injection as a con-condensable gas .  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the exhaust constituents in Rao as an oil injection non-condensable gas as taught by Latimer for the purpose of recovering hydrocarbons from the oil wells/reservoirs.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Althaus and Schlak disclose steam power plants using heat exchanger between steam generator and energy converters.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
6/10/2021